     Case 1:21-cv-00020-DAD-SAB Document 19 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JONAS B. FOSTER,                                  No. 1:21-cv-00020-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    H. SHIRLEY, et al.,                               ACTION
15                       Defendants.                    (Doc. No. 18)
16

17

18           Plaintiff Jonas B. Foster is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On June 16, 2021, the assigned magistrate judge issued findings and recommendations,
22   recommending that plaintiff’s claims be dismissed for failure to state a claim upon which relief
23   may be granted. (Doc. No. 18.) The findings and recommendations were served on plaintiff and
24   contained notice that any objections thereto were to be filed within twenty-one (21) days from the

25   date of service. (Doc. No. 18 at 6.) To date, no objections to the findings and recommendations

26   have been filed with the court, and the time in which to do so has now passed.

27   /////

28   /////
                                                        1
     Case 1:21-cv-00020-DAD-SAB Document 19 Filed 09/07/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings
 3   and recommendations to be supported by the record and by proper analysis.
 4          Accordingly,

 5          1.      The findings and recommendations issued on June 16, 2021 (Doc. No. 18) are

 6                  adopted in full;

 7          2.      This action is dismissed due to plaintiff’s failure to state a claim; and

 8          3.      The Clerk of the Court is directed to close this case.

 9
     IT IS SO ORDERED.
10
        Dated:     September 4, 2021
11                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
